[Cite as In re K.H., 2013-Ohio-5743.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 99981 and 99982




                                         IN RE: K.H.
                                        A Minor Child




                                        JUDGMENT:
                                         AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 13100558


        BEFORE: Jones, P.J., S. Gallagher, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: December 26, 2013
ATTORNEYS FOR APPELLANT

Timothy Young
State Public Defender

Sheryl A. Trzaska
Assistant State Public Defender
250 East Broad Street
Suite 1400
Columbus, Ohio 43215


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Joseph J. Ricotta
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Juvenile-appellant, K.H., appeals his commitment to the Ohio Department of

Youth Services (“DYS”).     We affirm.

                                  I.   Procedural History

       {¶2} In 2009, K.H. was found delinquent of aggravated robbery with a one-year

firearm specification and felonious assault.   He was committed to DYS for a period of

two years up to his twenty-first birthday. When he was released from DYS, he was

placed on parole, but he violated parole, and was placed at a residential center and

continued on probation.

       {¶3} In 2013, K.H. was charged with escape and with violating his probation in

his aggravated robbery case after he failed to return to the residential center after being

allowed to visit his father during the 2012 Christmas holiday. He admitted to both

charges and the juvenile court committed him to DYS for a minimum of one year,

maximum to his twenty-first birthday. The court also revoked his probation in his

aggravated robbery case and committed him to DYS for a minimum period of 90 days.

The court later issued a nunc pro tunc journal entry and ordered that the two

commitments be served consecutively.

       {¶4} K.H. filed a delayed notice of appeal in both cases and this court granted him

leave to appeal.   K.H. raises the following three assignments of error for our review:

       [I].   The juvenile court committed plain error when it
                            ordered [K.H.] to serve a
                            minimum period of ninety days
                            for a revocation of his supervised
                            release, because the court is
                             limited to determining whether the
                             child should be returned to the
                             Department of Youth Services,
                             and may not commit a child for a
                             prescribed period of time. R.C.
                             5139.52(F).

        [II.] The juvenile court committed plain error when it ordered [K.H.’s]
        revocation be served consecutively to his new commitment, because a
        juvenile court may not order a revocation of supervised release to be served
        consecutively to a new commitment to the Department of Youth Services.
        R.C. 2152.17.

        [III]. [K.H.] was denied effective assistance of counsel when his attorney
        failed to object to the imposition of an unlawful, consecutive commitment.
        Sixth and Fourteenth Amendments to the United States Constitutions; Ohio
        Constitution Article I, Sections 10 and 16.

        {¶5} We have consolidated the two appeals for briefing and disposition.

                                   II.   Law and Analysis

Length of Commitment

        {¶6} In the first assignment of error, K.H. claims that the trial court erred when it

ordered him to serve a minimum sentence of 90 days for his violating the terms of his

probation. According to K.H., only DYS, not the court, may impose a term longer than

30 days for a violation of his supervised release.   K.H. concedes that because he did not

object to the trial court’s imposition of sentence, he has waived all but plain error. Plain

error exists when, but for the error, the outcome would have been different. In re J.T.,

8th Dist. Cuyahoga No. 93241, 2009-Ohio-6224, ¶ 67.

        {¶7} R.C. 5139.52(F) governs the violation of supervised release and provides, in

part:

        If the court * * * determines at the hearing that the child violated one or
       more of the terms and conditions of the child’s supervised release, the court
       * * * may revoke the child’s supervised release and order the child to be
       returned to the department of youth services for institutionalization or, in
       any case, may make any other disposition of the child authorized by law that
       the court considers proper. If the court orders the child to be returned to a
       department of youth services institution, the child shall remain
       institutionalized for a minimum period of thirty days * * *. [T]he release
       authority, in its discretion, may require the child to remain in
       institutionalization for longer than the minimum thirty-day period, and the
       child is not eligible for judicial release or early release during the minimum
       thirty-day        period of institutionalization or any period of
       institutionalization in excess of the minimum thirty-day period.

       {¶8} The state notes that this court dealt with an analogous situation in In re D.B.,

8th Dist. Cuyahoga No. 87445, 2012-Ohio-2505, and held that R.C. 5139.52(F)

authorizes juvenile courts to impose a sentence greater than the minimum 30-day

commitment period for a supervised release violation.

       {¶9} In In re D.B., D.B. violated his probation; the court revoked his probation and

committed him to DYS.       The court subsequently granted him judicial release and placed

him under DYS supervision (parole). D.B. violated the terms of his parole and the trial

court sent him back to DYS for 90 days. He was released from DYS custody, but was

later recommitted to the institution for another 90 days after again violating the terms and

conditions of his parole.

       {¶10} After D.B. was released from DYS, he violated parole another time and was

recommitted to DYS. As part of his commitment, the trial court ordered that he be

returned to DYS custody for a period of not less than 90 days or until he completed a

specialized release program.    D.B. appealed, arguing that the trial court did not have the

authority to order more than a 30-day commitment.
         {¶11} This court disagreed, concluding that although the governing statute, R.C.

5139.52(F), provides that a child “shall remain institutionalized for a minimum period of

thirty days, the statute does not provide that a child may only be institutionalized for only

30 days; rather, it states that the child must be given a minimum commitment of 30 days.”

 In re D.B. at ¶ 18.

         {¶12} This court reasoned that R.C. 5139.52(F) gives a juvenile court the

discretion to “make any other disposition of the child authorized by law that the court

considers proper” and “[u]se of the word ‘any’ means that the trial court had discretion to

take any steps the court believed necessary to fully and completely implement the

rehabilitative disposition of the child, including that of committing D.B. to DYS for 90

days.”       Id.

         {¶13} K.H. acknowledges our holding in In re D.B., but urges this court to reverse

and follow the Second, Eleventh, and Twelfth Appellate Districts in holding that R.C.

5139.52(F) does not authorize a juvenile court to return a child to the custody of the DYS

for more than the minimum period of 30 days.               In re J.C., 11th Dist. Geauga No.

2012-G-3105, 2013-Ohio-2819; In re I.M., 2d Dist. Clark No. 2012 CA 20,

2012-Ohio-3847; In re L.B.B., 12th Dist. Butler No. CA2012-01-011, 2012-Ohio-4641.1

We decline to do so.

         {¶14} For reasons stated in D.B., we find that the statute allows the trial court to

sentence a juvenile to more than 30 days of commitment.           The trial court in this case had



         The Ohio Supreme Court certified a conflict on this issue and the matter is pending review.
         1


In re L.L.B., 134 Ohio St.3d 1446, 2013-Ohio-347, 982 N.E.2d 726; In re H.V., 134 Ohio St.3d 1417,
the discretion and authority to fashion a sentence it found most appropriate for K.H. As

will be discussed under the second assignment of error, the trial court did not abuse its

discretion in sentencing K.H. to a 90-day commitment to DYS for his probation violation.

       {¶15} The first assignment of error is overruled.

Consecutive Commitments

       {¶16} In the second assignment of error, K.H. argues that the court erred in

ordering K.H.’s revocation be served consecutively to his new commitment because a

juvenile court may not order a revocation of supervised release to be served consecutively

to a new term of commitment.

       {¶17} A juvenile court’s order of disposition will not be reversed absent an abuse

of discretion. In re D.S., 111 Ohio St.3d 361, 2006-Ohio-5851, 856 N.E.2d 921, ¶6.

An abuse of discretion implies that the trial court’s attitude was unreasonable, arbitrary,

or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶18} K.H. argues that the trial court improperly imposed consecutive terms of

commitment because R.C. 2152.17(F) does not allow a court to impose a commitment for

a parole or probation violation consecutive to another term of commitment.             R.C.

2152.17(F) provides:

       If a child adjudicated a delinquent child for committing two or more acts

       that would be felonies if committed by an adult and if the court * * * orders

       the commitment of the child for two or more of those acts to the legal


2013-Ohio-158, 981 N.E.2d 884.
       custody of the department of youth services * * * the court may order that

       all of the periods of commitment imposed under those sections for those

       acts be served consecutively * * * .

       {¶19} According to K.H., a court may only sentence a juvenile to consecutive

terms of commitment when a court adjudicates a child delinquent for two or more acts

that would be felonies if committed by an adult; that is, Ohio law does not authorize

consecutive commitments for parole or probation violations.      The state argues that R.C.

2152.17(F) is not the sole governing authority that allows a juvenile court to impose

consecutive sentences; because a juvenile court enjoys broad discretion to craft an

appropriate disposition for a child adjudicated delinquent, the court has discretion to

impose consecutive terms of commitment.

       {¶20} The state cites a recent decision by the Eleventh Appellate District to

support its position. In In re N.P., 11th Dist. Ashtabula No. 2012-A-0024,

2013-Ohio-1288, appeal allowed, 136 Ohio St.3d 1449, 2013-Ohio-3210, 991 N.E.2d

256, the Eleventh Appellate District held that, although R.C. 2152.17(F) is inapplicable to

sentences for parole violations, because a juvenile court has discretion to craft an

appropriate disposition for a child adjudicated delinquent, it has the inherent authority to

run the child’s parole violation consecutive to another term of commitment. Id. at ¶ 17.

       A juvenile court may commit a child to the custody of ODYS for an
       indefinite term, not to exceed the child’s 21st birthday. R.C. 2152.16(A).
       It was therefore within the trial court’s inherent authority to run appellant’s
       parole violations consecutively.

Id.; see also In re H.V., 9th Dist. Lorain Nos. 11CA010139 and 11CA010140,
2012-Ohio-3742, ¶ 9, appeal allowed, 134 Ohio St.3d 1417, 2013-Ohio-158, 981 N.E.2d

884; In re K.P., 9th Dist. Lorain No. 12CA010183, 2012-Ohio-5814, ¶ 7 (holding that it

is within the inherent authority of the juvenile court to run parole violations consecutively

to DYS commitments for new crimes).

       {¶21} By the plain language of the statute, R.C. 2152.17(F) only applies when a

child has been adjudicated delinquent for the commission of two or more acts that would

be felonies if committed by an adult.   Therefore, the statute is inapplicable to the case at

bar.

       {¶22} We acknowledge that the Ohio Supreme Court is currently reviewing the

Eleventh and Ninth Districts’ approach to consecutive terms of commitment when one of

the terms is a probation or parole revocation.      A juvenile court is mandated to impose

dispositions that achieve the overriding purpose of R.C. 2152.01(B), which

       are to provide for the care, protection, and mental and physical development
       of children * * * , protect the public interest and safety, hold the offender
       accountable for the offender’s actions, restore the victim, and rehabilitate
       the offender.

In doing so, juvenile courts are specially charged with providing for the “care, protection,

and mental and physical development of children subject to this chapter * * * .” R.C.

2152.01(A).    In allowing the trial court the discretion to fashion an appropriate sentence

for a given child, including the imposition of consecutive terms of commitment, a court

may best try to achieve these statutory purposes.

       {¶23} At the dispositional hearing in this case, K.H.’s father, stepmother, attorney,

guardian ad litem, probation officer, parole officer, and the prosecutor were present in
court.    The juvenile court noted that K.H. failed to return to the residential center after

being allowed to visit his father on a Christmas home pass. The court further noted that

K.H. was not located until February 2013, when he was found at a hospital being treated

for two gunshot wounds to the abdomen.

         {¶24} The court took into consideration that the residential center where K.H. had

been living would not take him back, K.H.’s father told the court that his son had no

remorse for his actions and would continue to “run the streets,” and K.H.’s guardian ad

litem opined that the most appropriate placement for the child was DYS.        The court also

noted that K.H.’s history with the court began when he was 13 years old and shot another

juvenile in the face; he then committed aggravated robbery and violated his parole.

         {¶25} The court determined it “literally ha[d] no other options to protect the safety

of the community and [K.H.] besides ODYS.”               The court told K.H. that it was

specifically crafting his commitment so that he would be released from DYS around his

18th birthday.

         {¶26} In light of the above, the trial court did not abuse its discretion in running

K.H.’s probation violation consecutive to his term of commitment for escape.

         {¶27} The second assignment of error is overruled.

Ineffective Assistance of Counsel

         {¶28} In the third assignment of error, K.H. argues that he was afforded ineffective

assistance of counsel because his attorney did not object to the length of his commitment.

         {¶29} “The benchmark for judging any claim of ineffectiveness must be whether

counsel’s conduct so undermined the proper functioning of the adversarial process that
the trial cannot be relied on as having produced a just result.” Strickland v. Washington,

466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In order to succeed on a

claim of ineffective assistance of counsel, K.H. must satisfy a two-prong test. First, he

must demonstrate that his trial counsel’s performance was deficient. Id. at 687.      If he

can show deficient performance, he must next demonstrate that he was prejudiced by the

deficient performance.     Id.    To show prejudice, K.H. must establish there is a

reasonable probability that, but for his counsel’s unprofessional errors, the result of his

dispositional hearing would have been different.

       {¶30} Because we have concluded that the court did not err in sentencing, we

cannot conclude that counsel was ineffective for failing to object at the length of his

commitment.     Therefore, K.H. is unable to show that he received ineffective assistance

of counsel.

       {¶31} The third assignment of error is overruled.

       {¶32} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court, juvenile division, to carry this judgment into execution. The finding of

delinquency having been affirmed, any bail or stay of execution pending appeal is

terminated. Case remanded to the trial court for execution of commitment.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
LARRY A. JONES, SR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
PATRICIA ANN BLACKMON, J., CONCUR